Citation Nr: 1617651	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (also claimed as spastic colon).

2.  Entitlement to service connection for attention deficit disorder. 

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for endometriosis for the period from August 4, 2007 to January 11, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 2002 to August 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for endometriosis and assigned an initial noncompensable (0 percent) disability rating effective August 4, 2007 (the day after the Veteran's separation from active service).  During the pendency of the appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Seattle, Washington.  A claim for service connection for endometriosis was received in July 2007 (prior to the Veteran's separation from active service).    

A claim for service connection for irritable bowel syndrome and spastic colon was received in September 2008.  A claim for service connection for attention deficit disorder was received in April 2009.  A July 2009 rating decision, in pertinent part, denied service connection for irritable bowel syndrome and attention deficit disorder.  A June 2012 rating decision, in pertinent part, granted a 50 percent (maximum) schedular rating for the service-connected endometriosis from January 11, 2012 (the date of a VA gynecological examination), creating "staged" initial ratings.  

At the January 2016 Board hearing, the Veteran clarified that she was only disagreeing with the 0 percent "stage" of the initial rating for endometriosis as the 50 percent disability rating in effect from January 11, 2012 is the maximum schedular disability rating available under 38 C.F.R. § 4.116, Diagnostic Code 7629 (2015).  See January 2016 Board hearing transcript at 2-3.  As such, the Board's analysis will focus only on whether a higher (compensable) disability rating is warranted for the endometriosis for the initial rating period from August 4, 2007 to January 11, 2012.

The Veteran also perfected an appeal with respect to 21 other issues stemming from the April 2008 and July 2009 rating decisions.  See February 2011 statement of the case, February 2011 substantive appeal (on a VA Form 9), June 2012 supplemental statement of the case.  However, before these issues were certified to the Board, the Veteran withdrew the appeal with respect to the other issues listed on the June 2012 supplemental statement of the case.  As such, these issues are not in appellate status before the Board and will not be further discussed.

In January 2016, the Veteran testified at a Board videoconference hearing at the local RO in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  At the January 2016 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for irritable bowel syndrome and attention deficit disorder.

2.  For the initial rating period from August 4, 2007 to January 11, 2012, the endometriosis has been manifested by symptoms of lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain, and irregular bleeding not controlled by treatment. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for irritable bowel syndrome (also claimed as spastic colon) are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for attention deficit disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, for initial rating period from August 4, 2007 to January 11, 2012, the criteria for an initial disability rating of 50 percent for endometriosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7629 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn appeal for service connection for irritable bowel syndrome and attention deficit disorder is decided as a matter of law, no discussion of the duties to notify and assist is required with respect to these issues.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Further, the Board is granting a 50 percent initial disability rating for the endometriosis under Diagnostic Code 7629 for the initial rating period from August 4, 2007 to January 11, 2012, which is the maximum schedular rating available under this Diagnostic Code.  The Veteran is already in receipt of a 50 percent disability rating for the endometriosis from January 11, 2012.  The Veteran has also been notified of VA's practices in assigning extraschedular disability ratings.  See e.g., January 2009 notification letter ("In rare cases, we can assign a disability level other than the levels found in the schedule for a specific condition if [the] impairment is not adequately covered by the schedule.").  As discussed in detail below, the Board finds that the symptomatology and impairment caused by the endometriosis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is warranted nor has it been raised in this case.  Because the Board is granting the highest schedular disability rating available for the endometriosis, constituting a full grant of the benefit sought on appeal with respect to this issue, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

Withdrawal of Appeal for Service Connection
 for Irritable Bowel Syndrome and Attention Deficit Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record of the Board hearing, the Veteran withdrew the appeal for service connection for irritable bowel syndrome and attention deficit disorder; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal further with respect to these issues, and they will be dismissed without prejudice to refiling. 



Initial Rating for Endometriosis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

As pertinent to the current appeal, the Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the endometriosis for the initial rating period from August 4, 2007 to January 11, 2012 under 38 C.F.R. § 4.116, Diagnostic Code 7629.  (As discussed above, the Veteran is in receipt of a 50 percent (maximum) schedular rating under Diagnostic Code 7629 for the endometriosis for the initial rating period from January 11, 2012.  At the January 2016 Board hearing, the Veteran indicated she was not disputing that aspect of the initial rating period.)

In every instance where the schedule does not provide a 0 percent disability rating for a diagnostic code, a 0 percent disability rating shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31 (2015).  Under Diagnostic Code 7629, a 10 percent disability rating is assigned where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is assigned where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the endometriosis is manifested by lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R.	 § 4.116.

Throughout the course of the appeal, the Veteran has contended generally that the endometriosis has been manifested by more severe symptoms than those contemplated by the noncompensable initial disability rating assigned for the initial rating period from August 4, 2007 to January 11, 2012.  Specifically, the Veteran contends that a (maximum) 50 percent disability rating should be assigned from August 4, 2007 (the day after her separation from active service).  The Veteran contends that the medical evidence associated with the record, including the VA examination reports, reflects painful adhesions and gastrointestinal symptomatology related to the endometriosis with ongoing and active symptomatology.  See February 2013, July 2013, and February 2014 written statements.  

In a September 2008 notice of disagreement, the Veteran contended that a higher disability rating is warranted because the endometriosis has been manifested by severe pain before and during menses, chronic constipation, pain, swelling, and lesions on the bowels, bladder, uterus, and fallopian tubes as indicated by laparoscopy.  The Veteran reported ongoing abdominal pain that is not relieved by NSAIDs, narcotics, or other prescribed remedies.  

In a January 2010 written statement, the Veteran contended that her symptoms are more severe than contemplated by the 0 percent rating assigned and the endometriosis should be rated at the highest possible percentage from the earliest possible date.  The Veteran contended that the endometriosis has a tremendous negative affect on her daily activities and mood.  At the January 2016 Board hearing, the Veteran testified that there had been no change in symptomatology associated with the endometriosis since 2005 (when she underwent her first surgery to treat the disorder) and, therefore, contended that the 50 percent rating should extend back to the date of claim.  

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from August 4, 2007 to January 11, 2012, the Veteran's endometriosis has been manifested by symptoms of lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain, and irregular bleeding not controlled by treatment, and more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 7629.

Service and private treatment records, dated just prior to and during the appeal period from August 4, 2007 to January 11, 2012 as well as the Veteran's own lay statements reflect symptoms of severe chronic pelvic pain and irregular bleeding/menstruation not controlled by treatment associated with the endometriosis.  See e.g., August 2006 service treatment records, September 2007 and December 2010 private treatment records.  A February 2009 private treatment record notes that the Veteran has irregular menstrual cycles occurring approximately every 80 days.  

Service treatment records reflect that the Veteran underwent two laparoscopic surgeries for the endometriosis in 2005 and 2006 during which multiple endometriosis implants were removed.  Service treatment records reflect that the Veteran tried multiple treatments to manage her endometriosis including pills and the patch.  See e.g., June 2005 private treatment record.  

The evidence of record reflects that lesions involving the bowel and bladder have been confirmed by laparoscopy.  A June 2005 operation report notes that a diagnostic laparoscopy with extensive fulguration of endometriosis was performed.  Numerous areas of pelvic endometriosis were noted and removed on the bladder flap as well as extensive implants of endometriosis in the pelvic sidewall.  

At the September 2007 VA examination, the Veteran reported irregular menstruation occurring four times per year and heavy and irregular bleeding for four years that can be controlled by treatment.  The Veteran reported low abdominal pain before menses that lasts multiple days.  The VA examination report notes that the Veteran previously received hormonal treatment that was difficult for her to tolerate as well as laser ablation treatment via laparoscopy.  The VA examination report notes that the low abdominal pain is non-responsive to therapy or treatment. 

In a September 2008 written statement, the Veteran reported severe pain before and during menses, chronic constipation, pain, swelling, and lesions on the bowels, bladder, uterus, and fallopian tubes as indicated by laparoscopy.  The Veteran reported ongoing abdominal pain associated with the endometriosis that is not relieved by NSAIDs, narcotics, or other prescribed remedies.  

At the October 2009 VA examination, the Veteran reported irregular menstruation, abdominal pain, abdominal distension, obstipation, and constipation.  The VA examiner noted that, upon physical examination of the abdomen, bowel sounds were hyperactive, mostly in the right lower quadrant, suggestive of intestinal adhesions.

At the January 2016 Board hearing, the Veteran testified that there had been no change in symptomatology associated with the endometriosis since 2005 (when she underwent the first surgery to treat the disorder).  See Board hearing transcript at 4, 7.  The Veteran testified that, since 2005, the endometriosis had been manifested by painful adhesions, extremely painful menses, abnormally bloody menstruation, and severe abdominal pain.  See id. at 4.  The Veteran testified that pain medication, bed rest, and multiple trips to the doctor/hospital have been used to treat the endometriosis, but do not provide long lasting relief.  The Veteran testified that the treatments have not been effective in controlling the symptoms of endometriosis.  See id. at 5.  The Veteran further testified that she experienced bowel or bladder symptoms from 2007 to 2012 with gastrointestinal symptoms.  See id. at 6-7.

Resolving reasonable doubt in favor of the Veteran, the Board finds that, when comparing the periods prior to and after January 11, 2012 (when the 50 percent "staged" rating was granted), the symptoms associated with the service-connected endometriosis are generally the same.  Compare June 2007 and October 2009 VA examination reports, with January 2012 and May 2015 VA examination reports.  The January 2012 VA examination report notes symptoms of intermittent moderate pain, pelvic pressure, irregular menstruation, and dysmenorrhea as well as multiple uterine and intestinal/abdominal adhesions.  The VA examination report notes that the endometriosis has been manifested by pelvic pain, heavy or irregular bleeding not controlled by treatment, and lesions involving the bowel or bladder confirmed by laparoscopy.  

Similarly, the May 2015 VA examination report notes symptoms of pelvic pain, heavy or irregular bleeding not controlled by treatment, lesions involving bowel or bladder confirmed by laparoscopy, and anemia associated with the endometriosis.  The symptoms noted on the January 2012 and May 2015 VA examination reports largely mirror the symptoms documented in the service treatment records, private treatment records, and VA examination reports prior to January 2012.  

The same symptoms and impairment that were relied upon to grant a 50 percent disability rating from January 11, 2012, were also present during the initial rating period from August 4, 2007 to January 11, 2012.  Based on the above, the Board finds that the criteria for a (maximum) 50 percent schedular disability rating under Diagnostic Code 7629 have been met for the initial rating period from August 4, 2007 to January 11, 2012.  See 38 C.F.R. §§ 4.3, 4.7, 4.116.

Extraschedular Considerations

With respect to the issue of a higher initial disability rating for the endometriosis, the Board has considered whether referral for an extraschedular rating would have been warranted for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the endometriosis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The endometriosis has been manifested by symptoms of lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain, and irregular bleeding not controlled by treatment.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.116, Diagnostic Code 7629.  In this case, comparing the Veteran's disability level and symptomatology of the endometriosis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the endometriosis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  An April 2011 VA examination report notes that the Veteran was a full time student.  A June 2015 VA examination report notes that the Veteran is working full time.  The Veteran has not contended that she is unemployed because of her service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.


ORDER

The appeal for service connection for irritable bowel syndrome (also claimed as spastic colon), having been withdrawn, is dismissed.

The appeal for service connection for attention deficit disorder, having been withdrawn, is dismissed.

A 50 percent initial disability rating for endometriosis, for the initial rating period from August 4, 2007 to January 11, 2012, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


